United States Court of Appeals
         FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued September 23, 2014           Decided August 28, 2015

                        No. 13-5250

                   HAROLD H. HODGE, JR.
                        APPELLEE

                             v.

PAMELA TALKIN, MARSHAL OF THE UNITED STATES SUPREME
   COURT, AND VINCENT H. COHEN, JR., ESQUIRE, IN HIS
 OFFICIAL CAPACITY AS ACTING UNITED STATES ATTORNEY,
                      APPELLANTS


        Appeal from the United States District Court
                for the District of Columbia
                    (No. 1:12-cv-00104)


    Beth S. Brinkmann, Attorney, U.S. Department of Justice,
argued the cause for appellants.

    On the briefs were Stuart F. Delery, Assistant Attorney
General, Ronald C. Machen, Jr., U.S. Attorney, and Michael
S. Raab and Daniel Tenny, Attorneys. Jane M. Lyons,
Assistant U.S. Attorney, entered an appearance.

    Jeffrey L. Light argued the cause and filed the brief for
appellee.
                              2
     Arthur B. Spitzer was on the brief for amicus curiae
American Civil Liberties Union of the National Capital Area
in support of appellee.

    Before: HENDERSON and SRINIVASAN, Circuit Judges,
and WILLIAMS, Senior Circuit Judge.

    Opinion for the Court filed by Circuit Judge SRINIVASAN.

     SRINIVASAN, Circuit Judge: For more than sixty-five
years, a federal statute has restricted the public’s conduct of
expressive activity within the building and grounds of the
Supreme Court. The law contains two prohibitions within the
same sentence. The first makes it unlawful “to parade, stand,
or move in processions or assemblages in the Supreme Court
Building or grounds” (the Assemblages Clause). The second
makes it unlawful “to display in the Building and grounds a
flag, banner, or device designed or adapted to bring into
public notice a party, organization, or movement” (the
Display Clause). 40 U.S.C. § 6135. The statute defines the
Supreme Court “grounds” to extend to the public sidewalks
forming the perimeter of the city block that houses the Court.

     In United States v. Grace, 461 U.S. 171 (1983), the
Supreme Court held the statute’s Display Clause
unconstitutional as applied to the sidewalks at the edge of the
grounds. The Court found “nothing to indicate to the public
that these sidewalks are part of the Supreme Court grounds”
or that they “are in any way different from other public
sidewalks in the city.” Id. at 183. Like other public
sidewalks, consequently, the sidewalks surrounding the Court
qualify as a “public forum” for First Amendment purposes, an
area in which “the government’s ability to permissibly restrict
expressive conduct is very limited.” Id. at 177, 179-80. But
the Court left for another day the constitutionality of the
                               3
statute’s application to the rest of the grounds, including the
Court’s plaza: the elevated marble terrace running from the
front sidewalk to the staircase that ascends to the Court’s
main doors.

     We confront that issue today. The plaintiff in this case,
Harold Hodge, Jr., seeks to picket, leaflet, and make speeches
in the Supreme Court plaza, with the aim of conveying to the
Court and the public what he describes as “political
messages” about the Court’s decisions. Hodge claims that the
statute’s Assemblages and Display Clauses, by restricting his
intended activities, violate his rights under the First
Amendment. The district court, persuaded by his arguments,
declared the statute unconstitutional in all its applications to
the Court’s plaza. We disagree and conclude that the
Assemblages and Display Clauses may be constitutionally
enforced in the plaza.

     In marked contrast to the perimeter sidewalks considered
in Grace, the Supreme Court plaza distinctively “indicate[s]
to the public”—by its materials, design, and demarcation from
the surrounding area—that it is very much a “part of the
Supreme Court grounds.” Id. at 183. The plaza has been
described as the opening stage of “a carefully choreographed,
climbing path that ultimately ends at the courtroom itself.”
Statement Concerning the Supreme Court’s Front Entrance,
2009 J. Sup. Ct. U.S. 831, 831 (2010) (Breyer, J.). For that
reason, the Court’s plaza—unlike the surrounding public
sidewalks, but like the courthouse it fronts—is a “nonpublic
forum,” an area not traditionally kept open for expressive
activity by the public. The government retains substantially
greater leeway to limit expressive conduct in such an area and
to preserve the property for its intended purposes: here, as the
actual and symbolic entryway to the nation’s highest court
and the judicial business conducted within it.
                                4
     Under the lenient First Amendment standards applicable
to nonpublic forums, the government can impose reasonable
restrictions on speech as long as it refrains from suppressing
particular viewpoints. Neither the Assemblages Clause nor
the Display Clause targets specific viewpoints. They ban
demonstrations applauding the Court’s actions no less than
demonstrations denouncing them.              And both clauses
reasonably relate to the government’s long-recognized
interests in preserving decorum in the area of a courthouse
and in assuring the appearance (and actuality) of a judiciary
uninfluenced by public opinion and pressure. The Supreme
Court recently, in its just-completed Term, strongly reinforced
the latter interest’s vitality, along with the government’s
considerable latitude to secure its realization even through
speech-restrictive measures. Williams-Yulee v. Fla. Bar, 135
S. Ct. 1656 (2015). The statute’s reasonableness is reinforced
by the availability of an alternative site for expressive activity
in the immediate vicinity: the sidewalk area directly in front
of the Court’s plaza. We therefore uphold the statute’s
constitutionality.

                                I.

                               A.

    The federal statute in issue, 40 U.S.C. § 6135, makes it
unlawful “to parade, stand, or move in processions or
assemblages in the Supreme Court Building or grounds, or to
display in the Building and grounds a flag, banner, or device
designed or adapted to bring into public notice a party,
organization, or movement.” Congress enacted the statute in
1949. See Act of Aug. 18, 1949, ch. 49, 63 Stat. 616, 617
(1949) (current version at 40 U.S.C. § 6135) (originally
codified at id. § 13k). Another provision defines “the
Supreme Court grounds” to extend to the curbs of the four
                               5
streets fixing the boundary of the city block in which the
Court is situated. 40 U.S.C. § 6101(b). The statute thus
encompasses “not only the building,” but also “the plaza and
surrounding promenade, lawn area, and steps,” together with
“[t]he sidewalks comprising the outer boundaries of the Court
grounds.” Grace, 461 U.S. at 179.

     The front of the Supreme Court grounds, from the street
to the building, appears as follows (according to the record in
this case and sources of which we take judicial notice, see
Fed. R. Evid. 201(b); Oberwetter v. Hilliard, 639 F.3d 545,
552 n.4 (D.C. Cir. 2011)). The Court’s main entrance faces
west towards First Street Northeast, across which sits the
United States Capitol. Eight marble steps, flanked on either
side by marble candelabra, ascend from the concrete sidewalk
along First Street Northeast to the Court’s elevated marble
plaza: an oval terrace that is 252 feet long (at the largest part
of the oval) and 98 feet wide (inclusive of the front eight
steps). Decl. of Timothy Dolan, Deputy Chief of the Supreme
Court Police, ¶ 6 (Dolan Decl.) (J.A. 17-18). The terrace is
“paved in gray and white marble” in “a pattern of alternating
circles and squares similar to that of the floor of the Roman
Pantheon.” Fred J. Maroon & Suzy Maroon, The Supreme
Court of the United States 36 (1996). The plaza contains two
fountains, two flagpoles, and six marble benches. Another
thirty-six steps lead from the plaza to the building’s portico
and “the magnificent bronze doors that are the main entrance
into the building.” Id. at 38. A low marble wall surrounds the
plaza and also encircles the rest of the building. And the
plaza’s white marble matches the marble that makes up the
low wall, the two staircases, the fountains, and the building’s
façade and columns. Pamela Scott & Antoinette J. Lee,
Buildings of the District of Columbia 138 (1993).
                              6




Supreme Court Building, Architect of the Capitol,
http://www.aoc.gov/capitol-buildings/supreme-court-building
(last visited Aug. 20, 2015).

                             B.

     Prior challenges to § 6135 and related provisions form
the legal backdrop for the case we consider today. Section
6135’s restrictions on expressive activity in the Supreme
Court grounds mirror a parallel statute restricting the same
activity in the grounds of the United States Capitol. See 40
U.S.C. § 5104(f) (originally codified at id. § 193g). The
statute applicable to the Capitol became the subject of a
constitutional challenge in Jeannette Rankin Brigade v. Chief
of Capitol Police, 342 F. Supp. 575 (D.D.C. 1972). There, a
three-judge court declared the statute unconstitutional under
the First and Fifth Amendments, enjoining the Capitol Police
from enforcing it. Id. at 587-88. The court ruled that the
government’s interest in maintaining decorum failed to justify
a ban on political demonstrations outside the building housing
                              7
the nation’s elected representatives. Id. at 585. The Supreme
Court summarily affirmed. Chief of the Capitol Police v.
Jeannette Rankin Brigade, 409 U.S. 972 (1972).

     A few years later, the statute applicable to the Supreme
Court grounds also came under attack in the courts. The
plaintiffs, Mary Grace and Thaddeus Zywicki, experienced
run-ins with the Supreme Court Police when engaged in
expressive activity on the public sidewalk fronting the Court
along First Street. Grace, 461 U.S. at 173-74. Zywicki had
distributed written material to passersby on multiple
occasions, including articles calling for the removal of unfit
judges and handbills discussing human rights in Central
American countries. Id. Grace had stood on the sidewalk
holding a sign displaying the text of the First Amendment. Id.
at 174. The district court declined to reach the merits of
Grace and Zywicki’s suit, Grace v. Burger, 524 F. Supp. 815,
819-20 (D.D.C. 1980); but our court did, declaring the statute
unconstitutional on its face in all of its applications to the
Court grounds, Grace v. Burger, 665 F.2d 1193, 1205-06
(D.C. Cir. 1981). The Supreme Court affirmed our judgment
in part and vacated it in part. Grace, 461 U.S. at 184. Given
the decision’s obvious salience to our consideration of this
case, we review the Court’s analysis in some detail.

     Before addressing the merits, the Supreme Court
significantly narrowed the case in two ways. First, the Court
noted that the conduct giving rise to the challenge—solitary
leafleting on Zywicki’s part, and solitary sign-holding on
Grace’s—could violate only the statute’s Display Clause, not
the Assemblages Clause. Id. at 175. The Court thus
understood the decision under review to be confined to the
Display Clause. Id. at 175 & n.5. Second, the Court decided,
based on the location of Grace’s and Zywicki’s past conduct,
that their “controversy” only concerned the “right to use the
                               8
public sidewalks surrounding the Court building” to engage in
expressive activity. Id. at 175. The Court therefore chose to
resolve “only whether the proscriptions of [the statute] are
constitutional as applied to the public sidewalks,” without
addressing the constitutionality of the statute’s application to
the remainder of the Court’s statutorily defined grounds. Id.

     The Court then set out to determine the character of the
sidewalks in question for purposes of the “forum” taxonomy
used to assess the constitutionality of speech restrictions on
public property. Under that taxonomy, the Court explained,
“‘public places’ historically associated with the free exercise
of expressive activities, such as streets, sidewalks, and parks,
are considered, without more, to be ‘public forums.’” Id. at
177. “In such places, the government’s ability to permissibly
restrict expressive conduct is very limited,” such that “an
absolute prohibition on a particular type of expression will be
upheld only if narrowly drawn to accomplish a compelling
governmental interest.” Id. On the other hand, in public
property constituting a “nonpublic forum,” the government
enjoys significantly greater latitude to regulate expressive
activity, including the ability “in some circumstances” to “ban
the entry . . . of all persons except those who have legitimate
business on the premises.” Id. at 178.

     Applying those principles to the “sidewalks comprising
the outer boundaries of the Court grounds,” the Court
reasoned that they “are indistinguishable from any other
sidewalks in Washington, D.C.,” and there is “no reason why
they should be treated any differently.”           Id. at 179.
“Sidewalks, of course, are among those areas of public
property that traditionally have been held open to the public
for expressive activities and are clearly within those areas of
public property that may be considered, generally without
further inquiry, to be public forum property.” Id. With
                              9
respect to the perimeter sidewalks specifically, the Court
observed, there is “no separation, no fence, and no indication
whatever to persons stepping from the street to the curb and
sidewalks . . . that they have entered some special type of
enclave,” and “nothing to indicate to the public that these
sidewalks are part of the Supreme Court grounds.” Id. at 180,
183. “Traditional public forum property” of that variety, the
Court explained, “will not lose its historically recognized
character for the reason that it abuts government property that
has been dedicated to a use other than as a forum for public
expression.” Id. at 180. The Court therefore held that the
“public sidewalks forming the perimeter of the Supreme
Court grounds . . . are public forums and should be treated as
such for First Amendment purposes.” Id.

     The Court next assessed the constitutionality of the
Display Clause under the heightened standards applicable to
public forums. It examined the necessity of the Display
Clause’s restrictions by reference to two asserted
governmental interests: first, the interest in maintaining
“proper order and decorum” in the Supreme Court building
and grounds and in protecting “persons and property therein”;
and second, the interest in avoiding the “appear[ance] to the
public that the Supreme Court is subject to outside influence
or that picketing or marching, singly or in groups, is an
acceptable or proper way of appealing to or influencing the
Supreme Court.” Id. at 182-83. The Court did not doubt the
importance and legitimacy of those interests. Id. But it found
a “total ban” on leafleting and sign-holding on the
surrounding public sidewalks unnecessary to promote them.
Id. For instance, without any indication “to the public” that
the “sidewalks are part of the Supreme Court grounds or are
in any way different from other public sidewalks,” the Court
“doubt[ed] that the public would draw a different inference
from a lone picketer carrying a sign on the sidewalks around
                              10
the building than it would from a similar picket on the
sidewalks across the street.” Id. at 183. The Court therefore
declared the Display Clause unconstitutional as applied to the
public sidewalks surrounding the Court, but it vacated our
court’s invalidation of the statute with regard to the remainder
of the grounds. Id. at 183-84.

                              C.

     Although Grace concerned the Display Clause alone, the
Supreme Court Police ceased enforcement of both the Display
and Assemblages Clauses on the perimeter sidewalks. Dolan
Decl. ¶ 5 (J.A. 17). The Police have continued to enforce
both clauses elsewhere in the Supreme Court building and
grounds, including in the Court’s plaza. This case arises from
the enforcement of the statute in the plaza.

     On January 28, 2011, Harold Hodge, Jr., stood in the
plaza approximately 100 feet from the building’s front doors.
Am. Compl. ¶¶ 17, 20 (J.A. 10). He hung from his neck a
two-by-three-foot sign displaying the words “The U.S. Gov.
Allows Police To Illegally Murder And Brutalize African
Americans And Hispanic People.” Id. ¶ 18 (J.A. 10). After a
few minutes, a Supreme Court Police officer approached
Hodge and told him he was violating the law. Hodge declined
to leave. After three more warnings, the officer arrested him.
On February 4, 2011, Hodge was charged with violating 40
U.S.C. § 6135. He entered into an agreement with the
government under which he promised to stay away from the
Supreme Court grounds for six months in exchange for
dismissal of the charge, which occurred in September 2011.

     In January 2012, Hodge filed the present action in federal
district court. His complaint alleges that he “desires to return
to the plaza area . . . and engage in peaceful, non-disruptive
political speech and expression in a similar manner to his
                              11
activity on January 28, 2011.” Id. ¶ 28 (J.A. 12). In addition
to again wearing a sign, Hodge wishes to “picket, hand out
leaflets, sing, chant, and make speeches, either by himself or
with a group of like-minded individuals.” Id. ¶ 29 (J.A. 12).
Hodge says that the “political message that [he] would like to
convey would be directed both at the Supreme Court and the
general public, and would explain how decisions of the
Supreme Court have allowed police misconduct and
discrimination against racial minorities to continue.” Id. And
he states that he desires to engage in those activities
“immediately” but is “deterred and chilled” from doing so by
“the terms of 40 U.S.C. § 6135” and by his prior arrest and
charge. Id. ¶ 30 (J.A. 12).

     Hodge’s complaint asserts a series of constitutional
challenges under the First and Fifth Amendments. First, he
claims that the Assemblages and Display Clauses amount to
unconstitutional restrictions of speech. Second, he claims that
both clauses are overbroad. Finally, he claims that both
clauses are unconstitutionally vague. (The complaint also
raises claims alleging that the Supreme Court Police
selectively enforce the law in a manner favoring certain
viewpoints, but the district court did not pass on those claims
and Hodge does not press them in this appeal.) As relief,
Hodge seeks a declaration of § 6135’s invalidity “on its face,
and as applied to [Hodge],” and a permanent injunction
barring the government defendants (the Marshal of the
Supreme Court and the United States Attorney for the District
of Columbia) from enforcing the statute against Hodge or
others. Id. p. 10 (J.A. 15).

    The district court, finding the statute “plainly
unconstitutional on its face,” granted summary judgment in
favor of Hodge. Hodge v. Talkin, 949 F. Supp. 2d 152, 176 &
n.24 (D.D.C. 2013). In a thorough opinion, the court
                                12
invalidated the statute under the First Amendment based on
two grounds. The court first held that, regardless of whether
the Supreme Court plaza is considered a public forum or a
nonpublic forum, the statute amounts to an unreasonable
restriction of speech as concerns the plaza. Id. at 182-85.
Second, the court found the statute unconstitutionally
overbroad in light of the potential sweep of its prohibitions.
In that regard, the court examined a range of hypothetical
applications of the Assemblages and Display Clauses in the
plaza which it found to be troubling. Id. at 187-89. The
court’s result was to declare § 6135 “unconstitutional and
void as applied to the Supreme Court plaza.” Id. at 198. The
court declined to reach Hodge’s alternative challenges,
including his vagueness claim. Id. at 176 n.24.

     The government appeals the district court’s grant of
summary judgment.        We review that court’s legal
determinations de novo. Lederman v. United States, 291 F.3d
36, 41 (D.C. Cir. 2002).

                                II.

     Before addressing the merits of Hodge’s constitutional
challenges, we initially assure ourselves of his standing for
purposes of satisfying Article III’s case-or-controversy
requirement. The question is whether he demonstrates an
“injury in fact” that is “fairly . . . trace[able]” to the statute’s
challenged provisions. Lujan v. Defenders of Wildlife, 504
U.S. 555, 560 (1992).

     There is no dispute about Hodge’s standing to challenge
the Display Clause. He has been arrested and charged for
displaying a political sign while standing in the plaza, and he
would do so again “immediately” if not for his fear of another
arrest. Am. Compl. ¶¶ 28-30 (J.A. 12). The government does
not contest those facts. Given the Supreme Court Police’s
                               13
policy of enforcing § 6135 in the plaza, see Dolan Decl. ¶ 7
(J.A. 18), there is a “substantial risk” of another arrest and
charge if Hodge were to act on his stated intentions. That
suffices to demonstrate a cognizable injury vis-à-vis the
Display Clause. See Susan B. Anthony List v. Driehaus, 134
S. Ct. 2334, 2341 (2014).

     Hodge’s solitary display of a sign, however, did not
violate the statute’s Assemblages Clause—the prohibition on
“parad[ing], stand[ing], or mov[ing] in processions or
assemblages.” 40 U.S.C. § 6135. The government maintains
that the complaint’s allegations fail sufficiently to establish
Hodge’s desire to engage in future conduct that would bring
him within that prohibition’s scope. The sole allegation
bearing on his standing to challenge the Assemblages Clause
conveys his desire “to return to the plaza area . . . and picket,
hand out leaflets, sing, chant, and make speeches, either by
himself or with a group of like-minded individuals.” Am.
Compl. ¶ 29 (J.A. 12) (emphasis added). The allegation’s
“either/or” phrasing, the government submits, renders
Hodge’s future intent to violate the Assemblages Clause
unduly speculative: Hodge might return with a group of
people, but then again, he might go it alone.

     Hodge’s articulation of his intentions suffices to establish
his standing under our precedents. In Lederman v. United
States, we considered a plaintiff’s standing to bring a First
Amendment challenge to a regulation banning a laundry list
of “demonstration activit[ies]” (including “parading,
picketing, leafleting, holding vigils, sit-ins, or other
expressive conduct or speechmaking”) in designated “no-
demonstration zones” within the Capitol grounds. 291 F.3d at
39. The plaintiff had been arrested and charged after
leafleting on the Capitol’s East Front sidewalk. Id. at 39-40.
In his complaint asserting a facial challenge to the entire
                               14
regulation, the plaintiff alleged that he “wishe[d] to come to
Washington in the future . . . to engage in constitutionally-
protected demonstration activity in the no-demonstration
zone—including, but not necessarily limited to, leafleting and
holding signs.” Id. at 40.

     Based on the plaintiff’s arrest for leafleting and “his
intent to return to the Capitol Grounds to engage in other
expressive activity,” we found that he had standing to
challenge the entire regulation. Id. at 41. If the Lederman
plaintiff’s stated desire to engage in prohibited activity
“including, but not necessarily limited to” leafleting and
holding signs adequately established his intention to violate
other parts of the regulation, Hodge’s plans to return to the
plaza “either by himself or with a group of like-minded
individuals” suffices as well.

    We therefore proceed to address the merits of Hodge’s
challenges to both the Display and Assemblages Clauses.

                              III.

      Hodge attacks 40 U.S.C. § 6135 as unconstitutional “on
its face and as applied to his desired activities.” Am. Compl.
¶ 1 (J.A. 6). In granting summary judgment, the district court
examined what it conceived to be two separate First
Amendment arguments. First, the court found § 6135 facially
unconstitutional as an unreasonable restriction of expressive
activity on public property. Second, the court determined that
§ 6135 is overbroad. With respect to both conclusions,
however, the court confined its analysis to the Supreme Court
plaza. See Hodge, 949 F. Supp. 2d at 198.

     We address below whether Hodge’s overbreadth claim
affords a separate basis for relief independent of his claim that
§ 6135 is an unreasonable restriction of speech. See Part IV,
                               15
infra. Regarding the restriction-of-speech claim, though, one
might ask at the outset whether it is best considered a “facial”
or an “as-applied” challenge. We briefly note the question
because the distinction sometimes affects the applicable
standards.

     The Supreme Court often cautions that a facial challenge
can succeed only if “‘no set of circumstances exists under
which the [statute] would be valid,’ i.e., that the law is
unconstitutional in all of its applications.” Wash. State
Grange v. Wash. State Republican Party, 552 U.S. 442, 449
(2008) (quoting United States v. Salerno, 481 U.S. 739, 745
(1987)). Yet the Court has also indicated that the standard for
facial invalidity may be less stringent in some situations,
instead turning on whether the statute lacks any “plainly
legitimate sweep.” See id. (citing Washington v. Glucksberg,
521 U.S. 702, 739-40 & n.7 (1997) (Stevens, J., concurring in
judgments)); United States v. Stevens, 559 U.S. 460, 472
(2010). An ordinary as-applied challenge, by contrast, asks a
court to assess a statute’s constitutionality with respect to the
particular set of facts before it. See, e.g., FEC v. Wisc. Right
to Life, Inc., 551 U.S. 449, 456-57 (2007).

     Hodge’s challenge eludes ready classification.          In
examining Hodge’s claim that the statute impermissibly
restricts speech, we will naturally hypothesize applications of
the law beyond his own particular conduct. On the other
hand, notwithstanding Hodge’s entreaties to invalidate the
statute on its “face,” he raises no meaningful challenge to the
statute’s application anywhere other than the plaza (within the
Supreme Court building, for instance). Hodge’s claim thus
might be conceived of as “as-applied” in the sense that he
confines his challenge to the statute’s application to a
particular site, but “facial” in the sense that he asks us to
examine circumstances beyond his individual case.
                               16
     There is no need for us to definitively resolve those
questions of characterization. The “distinction between facial
and as-applied challenges is not so well defined that it has
some automatic effect.” Citizens United v. FEC, 558 U.S.
310, 331 (2010). For our purposes, it suffices to say that we
adhere to the Supreme Court’s approach in Grace: we will
examine the validity of the statute’s application to a particular
portion of the Supreme Court grounds—the plaza—looking
beyond the plaintiff’s particular conduct when assessing the
statute’s fit. See United States v. Nat’l Treasury Emps.
Union, 513 U.S. 454, 487 (1995) (O’Connor, J., concurring in
judgment in part and dissenting in part) (describing Grace as
a case in which the Court “declared a statute invalid as to a
particular application without striking the entire provision that
appears to encompass it,” though noting that the Court’s
“jurisprudence in this area is hardly a model of clarity”).

     Having noted the “facial/as-applied” doctrinal undercard,
we can now move on to the main event. In asking us to
declare § 6135 unconstitutional in all its applications in the
Supreme Court plaza, Hodge’s claim implicates “the gravest
and most delicate duty that [courts are] called on to perform”:
invalidation of an Act of Congress. Blodgett v. Holden, 275
U.S. 142, 147-48 (1927) (Holmes, J., concurring). We are not
compelled to do so here. We reach that conclusion by
examining Hodge’s challenge in accordance with the
Supreme Court’s analysis in Grace. First, we assess whether
the Supreme Court plaza is a public forum or a nonpublic
forum, determining that the plaza is the latter. Next, we apply
the First Amendment rules applicable in nonpublic forums.
Under those relaxed standards, we conclude that the statute
reasonably (and hence permissibly) furthers the government’s
interests in maintaining decorum and order in the entryway to
the nation’s highest court and in preserving the appearance
                              17
and actuality of a judiciary unswayed by public opinion and
pressure.

                              A.

     Hodge’s desired activities in the Supreme Court plaza—
picketing, leafleting, and speechmaking—lie at the core of the
First Amendment’s protections. Still, he does not have an
automatic entitlement to engage in that conduct wherever (and
whenever) he would like. Rather, the “Government, ‘no less
than a private owner of property, has the power to preserve
the property under its control for the use to which it is
lawfully dedicated.’” Grace, 461 U.S. at 178 (quoting
Adderley v. Florida, 385 U.S. 39, 47 (1966)). That principle
finds voice in the Supreme Court’s “forum analysis,” which
“determine[s] when a governmental entity, in regulating
property in its charge, may place limitations on speech.”
Christian Legal Soc’y Chapter of the Univ. of Cal., Hastings
Coll. of the Law v. Martinez, 561 U.S. 661, 679 (2010).

     Some public property, as a matter of tradition, is deemed
dedicated to the exercise of expressive activity by the public.
The “quintessential” examples of such traditional public
forums are streets, sidewalks, and parks, all of which, “time
out of mind, have been used for purposes of assembly,
communicating thoughts between citizens, and discussing
public questions.” Perry Educ. Ass’n v. Perry Local
Educators’ Ass’n, 460 U.S. 37, 45 (1983) (quoting Hague v.
CIO, 307 U.S. 496, 515 (1939) (opinion of Roberts, J.)). A
public forum can also arise by specific designation (rather
than tradition) when “government property that has not
traditionally been regarded as a public forum is intentionally
opened up for that purpose.” Pleasant Grove City v.
Summum, 555 U.S. 460, 469 (2009). The government “must
respect the open character” of a public forum. Oberwetter,
                               18
639 F.3d at 551. “In such places,” accordingly, “the
government’s ability to permissibly restrict expressive
conduct is very limited.” Grace, 461 U.S. at 177.

    A nonpublic forum, by contrast, is public property that is
“not by tradition or designation a forum for public
communication.” Perry, 460 U.S. at 46. “Limitations on
expressive activity conducted on this . . . category of property
must survive only a much more limited review.” Int’l Soc’y
for Krishna Consciousness, Inc. v. Lee, 505 U.S. 672, 679
(1992). In a nonpublic forum, a “challenged regulation need
only be reasonable, as long as the regulation is not an effort to
suppress the speaker’s activity due to disagreement with the
speaker’s view.” Id.; see Perry, 460 U.S. at 46.

     We find the Supreme Court plaza to be a nonpublic
forum. The Court’s analysis in Grace directly points the way
to that conclusion. In finding that the sidewalks marking the
perimeter of the Court’s grounds are a public forum, the Court
emphasized that there is “no separation, no fence, and no
indication whatever to persons stepping from the street to the
curb and sidewalks” that “they have entered some special type
of enclave.” 461 U.S. at 180. Although certain sidewalks
might constitute nonpublic forums if they serve specific
purposes for particular public sites (such as providing solely
for internal passage within those sites, see United States v.
Kokinda, 497 U.S. 720, 727-30 (1990) (plurality opinion);
Initiative & Referendum Inst. v. U.S. Postal Serv., 685 F.3d
1066, 1071 (D.C. Cir. 2012)), the Grace Court viewed the
Supreme Court’s perimeter sidewalks to be “indistinguishable
from any other sidewalks in Washington, D.C.,” 461 U.S. at
179. The Court therefore saw “nothing to indicate to the
public that these sidewalks are part of the Supreme Court
grounds” in particular. Id. at 183. As a result, there is “no
reason why they should be treated any differently” from the
                              19
mine-run of public sidewalks, which are “considered,
generally without further inquiry, to be public forum
property.” Id. at 179.

     Grace’s analysis makes evident that the Supreme Court
plaza, in contrast to the perimeter sidewalks, is a nonpublic
forum. The Court considered it of pivotal significance that
there was “nothing to indicate to the public that these
sidewalks are part of the Supreme Court grounds,” id. at 183,
or that “they have entered some special type of enclave,” id.
at 180. The opposite is very much true of the Court’s plaza.

     The plaza’s appearance and design vividly manifest its
architectural integration with the Supreme Court building, as
well as its separation from the perimeter sidewalks and
surrounding area. The plaza is elevated from the sidewalk by
a set of marble steps. A low, patterned marble wall—the
same type of wall that encircles the rest of the building—
surrounds the plaza platform and defines its boundaries. And
the plaza and the steps rising to it are composed of white
marble that contrasts sharply with the concrete sidewalk in
front of it, but that matches the staircase ascending to the
Court’s front doors and the façade of the building itself. As
one account explains, perhaps with a degree of romanticism,
the “unusually high mica content” of the marble produces
“[r]eflections . . . so brilliant on sunny days that they almost
blind the viewer.” Scott & Lee, supra, at 138.

     From the perspective of a Court visitor (and also the
public), the “physical and symbolic pathway to [the Supreme
Court] chamber begins on the plaza.” Id. Cass Gilbert, the
Supreme Court’s architect, conceived of the plaza, staircase,
and portico leading to the massive bronze entry doors as an
integrated “processional route” culminating in the courtroom.
Id. Commenting on that design, a sitting Justice has written
                               20
that, “[s]tarting at the Court’s western plaza, Gilbert’s plan
leads visitors along a carefully choreographed, climbing path
that ultimately ends at the courtroom itself.” Statement
Concerning the Supreme Court’s Front Entrance, 2009 J.
Sup. Ct. U.S. at 831 (Breyer, J.).

     In short, whereas there was “nothing to indicate to the
public that [the] sidewalks are part of the Supreme Court
grounds,” Grace, 461 U.S. 183, there is everything to indicate
to the public that the plaza is an integral part of those grounds.
The plaza’s features convey in many distinctive ways that a
person has “entered some special type of enclave.” Id. at 180.
And in serving as what amounts to the elevated front porch of
the Supreme Court building (complete with a surrounding
railing), the plaza—like the building from which it extends,
and to which it leads—is a nonpublic forum.

     The Court in Grace, in fact, appeared to foreshadow
precisely that result. Referring to the Court’s perimeter
sidewalks, Grace explained that “[t]raditional public forum
property” of that kind does “not lose its historically
recognized character for the reason that it abuts government
property that has been dedicated to a use other than as a forum
for public expression.” Id. at 180. When it described the
perimeter sidewalks as “abut[ting] government property that
has been dedicated to a use other than as a forum for public
expression,” the Court presumably had in mind the plaza.
The plaza, after all, “abuts” the perimeter sidewalk marking
the front edge of the Supreme Court grounds along First
Street Northeast. The Court thus seemed expressly to assume
that its plaza is a nonpublic forum—i.e., property “dedicated
to a use other than as a forum for public expression.”

    That conclusion is consistent with the treatment of
courthouses more generally.    The area surrounding a
                              21
courthouse traditionally has not been considered a forum for
demonstrations and protests. In Cox v. Louisiana, 379 U.S.
559 (1965), the Supreme Court rejected a First Amendment
challenge to a Louisiana law prohibiting picketing or parades
“in or near” courthouses if aimed to impede the
administration of justice or influence a court officer. Id. at
560. The Court found there to be “no question that a State has
a legitimate interest in protecting its judicial system from the
pressures which picketing near a courthouse might create.”
Id. at 562.

     Citing Cox, the three-judge court in Jeannette Rankin
Brigade (which is “binding precedent” in light of the Supreme
Court’s summary affirmance, Lederman, 291 F.3d at 41)
observed that the “area surrounding a courthouse” may “be
put off limits to parades and other political demonstrations.”
342 F. Supp. at 583. Whereas the “fundamental function of a
legislature in a democratic society assumes accessibility to
[public] opinion,” the “judiciary does not decide cases by
reference to popular opinion.” Id. at 584. As a result, while
the grounds of the United States Capitol are considered a
public forum, see id.; Lederman, 291 F.3d at 41-42, the
grounds of a courthouse are not.

    Going beyond the realm of courthouses, moreover, the
Supreme Court plaza bears a family resemblance to another
plaza held not to be a public forum for expression by the
general public: the plaza located in the Lincoln Center
performing arts complex in Manhattan. See Hotel Emps. &
Rest. Emps. Union, Local 100 v. City of N.Y. Dep’t of Parks &
Recreation, 311 F.3d 534, 547-53 (2d Cir. 2002). That plaza
is a large, paved “outdoor square that serves as the
centerpiece of the Lincoln Center complex.” Id. at 540. Like
the relationship of the Supreme Court plaza to the Court
building, the Lincoln Center plaza’s “main purpose” is “to
                              22
serve as the ‘forecourt’ for the performing arts hall.” Id. at
547. Although the plaza’s “design clearly invites passers-by
to stroll through or linger,” the Second Circuit reasoned,
“plazas that serve as forecourts in performing arts complexes
are not the types of public spaces that have traditionally been
dedicated to expressive uses.” Id. at 551-52.

    The court thus considered it “self-evident that permitting
speech on all manner of public issues in the Plaza would
compromise the City’s ability to establish a specialized space
devoted to contemplation and celebration of the arts.” Id. at
552. So too, here: opening the Supreme Court plaza to
“speech on all manner of public issues,” id., would
compromise the plaza’s function as an integrated forecourt for
“contemplation of the Court’s central purpose, the
administration of justice to all who seek it.” Statement
Concerning the Supreme Court’s Front Entrance, 2009 J.
Sup. Ct. U.S. at 831.

      Importantly, the Supreme Court plaza’s status as a
nonpublic forum is unaffected by the public’s unrestricted
access to the plaza at virtually any time. Indeed, in Grace
itself, the Court emphasized that “property is not transformed
into ‘public forum’ property merely because the public is
permitted to freely enter and leave the grounds at practically
all times.” 461 U.S. at 178; see Greer v. Spock, 424 U.S. 828,
836 (1976). The Second Circuit therefore concluded that the
Lincoln Center plaza is not a traditional public forum despite
the fact that “public access to the Plaza is unrestricted” and
non-patron pedestrians frequently “cross the Plaza en route to
other destinations in the neighborhood.” Hotel Emps., 311
F.3d at 540. The court reasoned that, notwithstanding the
ease and frequency of public access, visitors understand the
plaza’s function in terms of the property to which it
                              23
corresponds and accordingly sense that they are not in “a
typical . . . town square.” Id. at 550.

     The same is true of open-air monuments held by this
court to be nonpublic forums. See Oberwetter, 639 F.3d at
553. As our court observed in reference to the interior of the
Jefferson Memorial, “[t]hat the Memorial is open to the public
does not alter its status as a nonpublic forum. Visitors are not
invited for expressive purposes, but are free to enter only if
they abide by the rules that preserve the Memorial’s solemn
atmosphere.” Id. Although those visitors may “regularly talk
loudly, make noise, and take and pose for photographs, . . .
none of this conduct rises to the level of a conspicuous
demonstration.” Id. at 552 (internal quotation marks and
brackets omitted). Much the same could be said of the
Supreme Court plaza.

     While a nonpublic forum thus is not “transformed into
‘public forum’ property” by virtue of the government’s
permitting access for non-expressive purposes, Grace, 461
U.S. at 178, the near converse is also true: a traditional
public forum is not transformed into nonpublic forum
property by the expedient of the government’s restricting
access for expressive purposes. See, e.g., U.S. Postal Serv. v.
Council of Greenburgh Civic Ass’ns, 453 U.S. 114, 133
(1981); Lederman, 291 F.3d at 43. The Supreme Court has
been clear that the government “may not by its own ipse dixit
destroy the ‘public forum’ status of streets and parks which
have historically been public forums.” Greenburgh Civic
Ass’ns, 453 U.S. at 133. In Grace, accordingly, the statute’s
restriction on expressive activity in an area defined to include
the perimeter sidewalks did not itself transform the sidewalks
into a nonpublic forum.           The Court explained that
governmental attempts to “destr[oy]” public-forum status via
                              24
such restrictions are “presumptively impermissible.” 461
U.S. at 179-80.

     While Hodge seeks to invoke that “ipse dixit” principle
here, his effort is misdirected. The principle has no
applicability with respect to the Supreme Court plaza because
there is no background assumption—grounded in tradition—
that the property is a public forum. The plaza plainly is not a
street or sidewalk. Nor is it a park.

    With regard to any suggestion that the Court’s plaza
could be considered some kind of park, the Second Circuit
held that the Lincoln Center plaza is not a park for purposes
of rendering it a traditional public forum even though the
City’s regulations define it as a “park” for purposes of
establishing the Parks Department’s authority over it. Hotel
Emps., 311 F.3d at 548-49 & n.10. We reached essentially
the same conclusion concerning the Jefferson Memorial,
which “is located within the National Park system.”
Oberwetter, 639 F.3d at 552. “[O]ur country’s many national
parks are too vast and variegated to be painted with a single
brush for purposes of forum analysis,” we recognized, and
many areas within national parks “never have been dedicated
to free expression and public assembly.” Id. (quoting
Boardley v. U.S. Dep’t of Interior, 615 F.3d 508, 515 (D.C.
Cir. 2010)). Here, Hodge makes no argument that the
Supreme Court plaza is defined as a “park” for any reason
under the law. And regardless, the plaza, like courthouse
grounds in general, has never been dedicated to the public’s
conduct of assemblages, expressive activity, and recreation in
the manner of a traditional park.

    None of this is to say that Congress could not choose to
dedicate the Supreme Court plaza as a forum for the robust
exercise of First Amendment activity by the general public.
                              25
The plaza could be transformed into a setting for
demonstrations and the like. And if Congress were to open up
the plaza as a public forum, the space would become subject
to the same First Amendment rules that govern across the
street on the grounds of the Capitol. See Summum, 555 U.S.
at 469-70.

     But whereas the Capitol grounds are a public forum by
requirement of the First Amendment, see Lederman, 291 F.3d
at 41-42, the Supreme Court plaza would become a public
forum by choice of Congress. The difference exists because
“[j]udges are not politicians.” Williams-Yulee, 135 S. Ct. at
1662. And although “[p]oliticians are expected to be
appropriately responsive to the preferences” of the public, id.
at 1667—and therefore are expected to accommodate public
expression on the grounds of the legislative chamber, see
Jeannette Rankin, 342 F. Supp. at 584-85—the “same is not
true of judges,” Williams-Yulee, 135 S. Ct. at 1667. So while
Congress could elect to dedicate the Court’s plaza as a public
forum, Congress has not done so. To the contrary, Congress
has restricted expressive activity in the plaza through statutes
like § 6135.

     Nor have the Supreme Court’s own enforcement
practices transformed the plaza into a nonpublic forum. The
Court’s allowance of two forms of highly circumscribed
expressive activity in the plaza—attorneys and litigants
addressing the media immediately after a Supreme Court
argument, and the occasional granting of approval to conduct
filming on the plaza for commercial or professional films
relating to the Court, Dolan Decl. ¶ 9 (J.A. 18)—is
immaterial. The “government does not create a public forum
by inaction or by permitting limited discourse, but only by
intentionally opening a nontraditional forum for public
discourse.” Cornelius v. NAACP Legal Def. & Educ. Fund,
                              26
473 U.S. 788, 802 (1985); see Arkansas Educ. Television
Comm’n v. Forbes, 523 U.S. 666, 679 (1998); Greer, 424
U.S. at 438 n.10.

     For the same reason, it is of no moment that the Supreme
Court Police in certain situations might opt to allow
demonstrators onto the plaza for a brief period, presumably in
an effort to exercise enforcement authority with responsible
(and viewpoint-neutral) discretion in unique circumstances.
For instance, notwithstanding the Court Police’s usual
practice of strict enforcement, see Dolan Decl. ¶¶ 5, 7, 9 (J.A.
17, 18), the Police apparently did not attempt to prevent a
crowd of about 200 demonstrators from briefly “surg[ing] up
the off-limits steps of the U.S. Supreme Court” late one night
last fall “as part of nationwide protests against a Missouri
grand jury’s decision not to indict the police officer who
fatally shot a Ferguson teenager.” Tony Mauro, Ferguson
Protesters Swarm Steps of Supreme Court, Legal Times, Nov.
25, 2014 (archived on LexisNexis). The protesters evidently
moved on after about fifteen minutes, and the Police made no
arrests. Id. The fact that the protesters made their way onto
the plaza for a quarter of an hour did not somehow transform
the plaza into a public forum for all time. Rather, the plaza
was then, and remains now, a nonpublic forum.

                              B.

     Having concluded that the Supreme Court plaza is a
nonpublic forum, we now examine whether the Assemblages
and Display Clauses “survive . . . [the] much more limited
review” governing speech restrictions in such areas. Lee, 505
U.S. at 679. Under that review, the restrictions “need only be
reasonable, as long as [they are] not an effort to suppress the
speaker’s activity due to disagreement with the speaker’s
view.” Id.
                             27
    There is no suggestion that either clause discriminates on
the basis of viewpoint. The Assemblages Clause makes it
unlawful “to parade, stand, or move in processions or
assemblages,” and the Display Clause makes it unlawful to
“display” a “flag, banner, or device designed or adapted to
bring into public notice a party, organization, or movement.”
40 U.S.C. § 6135. Whatever the scope of expressive activities
within the reach of those prohibitions (a matter we explore in
greater depth below), they operate without regard to the
communication’s viewpoint. Demonstrations supporting the
Court’s decisions and demonstrations opposing them are
equally forbidden in the plaza.

     The question, then, is whether the restrictions are
reasonable in light of the government’s interest in preserving
the property for its intended purposes. See Perry, 460 U.S. at
46. We find that they are.

                              1.

     The government puts forward two primary interests in
support of § 6135’s application in the Supreme Court plaza.
First, the government argues that the statute helps maintain
the decorum and order befitting courthouses generally and the
nation’s highest court in particular. Second, the government
contends that the statute promotes the appearance and
actuality of a Court whose deliberations are immune to public
opinion and invulnerable to public pressure. Precedent lies
with the government as to both interests.

    With respect to the first, in Grace, the government relied
on the statute’s purpose “to provide for the . . . maintenance
of proper order and decorum” in the Supreme Court grounds.
461 U.S. at 182. The Supreme Court concluded that the
Display Clause bore “an insufficient nexus” to that interest
under the strict standards applicable in a traditional public
                               28
forum. Id. at 181. But for present purposes, what matters is
that the Court did “not denigrate the necessity . . . to maintain
proper order and decorum within the Supreme Court
grounds.” Id. at 182. Reinforcing the point, the Court later
reiterated that it did “not discount the importance of this
proffered purpose for” the statute. Id. at 183. The Court’s
opinion therefore has been cited for the proposition that “it is
proper to weigh the need to maintain the dignity and purpose
of a public building.” Kokinda, 497 U.S. at 738 (Kennedy, J.,
concurring in judgment).

     That need fully applies to the Supreme Court plaza. As
the actual and figurative entryway to the Supreme Court
building and ultimately the courtroom, the plaza is one of the
integrated architectural “elements [that] does its part to
encourage contemplation of the Court’s central purpose, the
administration of justice to all who seek it.” Statement
Concerning the Supreme Court’s Front Entrance, 2009 J.
Sup. Ct. U.S. at 831. And as the public’s staging ground to
enter the Supreme Court building and engage with the
business conducted within it, the plaza, together with the
building to which it is integrally connected, is an area in
which the government may legitimately attempt to maintain
suitable decorum for a courthouse.

     The government’s concern with preserving appropriate
decorum and order in the Court’s plaza is not altogether
unlike its interest in “promoting a tranquil environment” at
the site of an open-air national monument or memorial, where
visitors might “talk loudly, make noise, and take and pose for
photographs,” but cannot engage in “conduct ris[ing] to the
level of a conspicuous demonstration.” Oberwetter, 639 F.3d
at 552 (internal quotation marks and brackets omitted). We
have described the interest in maintaining a tranquil
environment in such places to be “substantial.” Id. at 554; see
                              29
Henderson v. Lujan, 964 F.2d 1179, 1184 (D.C. Cir. 1992).
And that interest, as with the interest in maintaining suitable
decorum in the area of a courthouse, is “no less significant for
being subtle, intangible and nonquantifiable.” Henderson,
964 F.2d at 1184.

     The second interest the government invokes here was
also recognized in Grace. There, the Court described the
interest in preserving the appearance of a judiciary immune to
public pressure as follows:

       Court decisions are made on the record before
       them and in accordance with the applicable
       law. The views of the parties and of others are
       to be presented by briefs and oral argument.
       Courts are not subject to lobbying, judges do
       not entertain visitors in their chambers for the
       purpose of urging that cases be resolved one
       way or another, and they do not and should not
       respond to parades, picketing or pressure
       groups.

Grace, 461 U.S. at 183. Because the Court viewed the
perimeter sidewalks to be no “different from other public
sidewalks in the city,” it “doubt[ed] that the public would
draw a different inference from” picketing on the perimeter
sidewalks than from picketing “on the sidewalks across the
street.” Id. But the Court did “not discount the importance”
of the interest in averting an “appear[ance] to the public that
the Supreme Court is subject to outside influence or that
picketing or marching, singly or in groups, is an acceptable or
proper way of appealing to or influencing the Supreme
Court.” Id.

    The Supreme Court has credited the same interest both
before and after Grace. When it upheld a ban on courthouse-
                              30
area demonstrations aimed to influence the judicial process in
Cox v. Louisiana, the Court recognized the state’s prerogative
to “adopt safeguards necessary and appropriate to assure that
the administration of justice at all stages is free from outside
control and influence.” 379 U.S. at 562. And, while allowing
that “most judges will be influenced only by what they see
and hear in court,” the Court affirmed that a state “may also
properly protect the judicial process from being misjudged in
the minds of the public.” Id. at 565. The Cox Court
hypothesized a scenario in which “demonstrators paraded and
picketed for weeks with signs asking that indictments be
dismissed,” and then “a judge, completely uninfluenced by
these demonstrations, dismissed the indictments.”            Id.
“[U]nder these circumstances,” the Court explained, a state
“may protect against the possibility of a conclusion by the
public . . . that the judge’s action was in part a product of
intimidation and did not flow only from the fair and orderly
working of the judicial process.” Id.

     The decision in Cox came down fifty years ago. Since
then, it may have become fashionable in certain quarters to
assume that any reference to an apolitical judiciary “free from
outside control and influence,” id. at 562, should be met with
a roll of one’s eyes, or perhaps to view any suggestion to that
effect as antiquated or quaintly idealistic.        If so, the
government’s interest in preserving (or restoring) the public’s
impression of a judiciary immune to outside pressure would
have only gained in salience. In fact, in its just-completed
Term, the Supreme Court forcefully reaffirmed the vitality of
the interest in preserving public confidence in the integrity of
the judicial process.

     In Williams-Yulee v. Florida Bar, the Court considered a
First Amendment challenge to a Florida ban on judicial
candidates’ personal solicitation of campaign contributions.
                              31
Calling “public perception of judicial integrity” a
governmental interest of “the highest order,” 135 S. Ct. at
1666, the Court upheld the Florida ban as narrowly tailored to
meet that compelling interest, id. at 1672. The Court
explained that “[t]he importance of public confidence in the
integrity of judges stems from the place of the judiciary in the
government”:

       Unlike the executive or the legislature, the
       judiciary “has no influence over either the
       sword or the purse; . . . neither force nor will
       but merely judgment.” The Federalist No. 78,
       p. 465 (C. Rossiter ed. 1961) (A. Hamilton)
       (capitalization altered).      The judiciary’s
       authority therefore depends in large measure
       on the public’s willingness to respect and
       follow its decisions. As Justice Frankfurter
       once put it for the Court, “justice must satisfy
       the appearance of justice.” Offutt v. United
       States, 348 U.S. 11, 14 (1954).

Williams-Yulee, 135 S. Ct. at 1666.

     The Williams-Yulee Court acknowledged that “[t]he
concept of public confidence in judicial integrity does not
easily reduce to precise definition, nor does it lend itself to
proof by documentary record.” Id. at 1667. Despite the
interest’s “intangible” character, id. at 1671, “no one” could
deny “that it is genuine and compelling,” id. at 1667. The
government therefore is on strong footing in invoking that
interest here.

                               2.

    Unlike in a public forum, there is no requirement in a
nonpublic forum “that the restriction be narrowly tailored” to
                               32
advance the government’s interests. Cornelius, 473 U.S. at
809. Rather, the government’s “decision to restrict access to a
nonpublic forum need only be reasonable,” and even then, “it
need not be the most reasonable or the only reasonable
limitation.” Id. at 808. Judged by those standards, § 6135, as
applied to the Supreme Court plaza, reasonably serves the
government’s interests in maintaining order and decorum at
the Supreme Court and in avoiding the impression that
popular opinion and public pressure affect the Court’s
deliberations.

                               a.

     To begin with, restricting expressive assemblages and
displays promotes a setting of decorum and order at the
Supreme Court. Congress could reasonably conclude that
demonstrations and parades in the plaza, or the display of
signs and banners, would compromise the sense of dignity
and decorum befitting the entryway to the nation’s highest
court. A nonpublic forum like the plaza “by definition is not
dedicated to general debate or the free exchange of ideas.” Id.
at 811. Instead, “when government property is not dedicated
to open communication the government may—without further
justification—restrict use to those who participate in the
forum’s official business.” Perry, 460 U.S. at 53. Here, the
Supreme Court plaza serves as the integrated staging area
through which to approach the Supreme Court building and
encounter the important work conducted within it. Rather
than “restrict use” of the plaza “to those who participate in the
[Court’s] official business,” id., the government grants access
to all comers. In doing so, the government does not lose its
ability to require visitors to comport themselves in a manner
befitting the site’s basic function.
                               33
     The statute also promotes the understanding that the
Court resolves the matters before it without regard to political
pressure or public opinion. Allowing demonstrations directed
at the Court, on the Court’s own front terrace, would tend to
yield the opposite impression: that of a Court engaged with—
and potentially vulnerable to—outside entreaties by the
public. At the least, the appearance of a Court subject to
political pressure might gain increasing hold.

      This case illustrates the point. Hodge tells us he wants to
use the plaza to send a “political message . . . directed . . . at
the Supreme Court” explaining how its decisions “have
allowed police misconduct and discrimination against racial
minorities to continue.” Am. Compl. ¶ 29 (J.A. 12).
Congress may act to prevent just those sorts of conspicuous
efforts on the courthouse grounds to pressure the Court to
change its decision-making—efforts that could well foster an
impression of a Court subject to outside influence. Reserving
the plaza as a demonstration-free zone counters the sense that
it is appropriate to appeal to the Court through means other
than “briefs and oral argument.” Grace, 461 U.S. at 183. It
thereby protects the judicial process, and the Supreme Court’s
unique role within that process, “from being misjudged in the
minds of the public.” Cox, 379 U.S. at 565.

     Insofar as the prohibitions of the Assemblages and
Display Clauses may reach beyond what is strictly necessary
to vindicate those interests, Congress is allowed a degree of
latitude in a nonpublic forum.         The Supreme Court’s
admonition that a restriction “need not be the most reasonable
or the only reasonable limitation” captures that understanding.
Cornelius, 473 U.S. at 808. Considered in that light, Hodge
reaches too far in arguing that § 6135 is unnecessary because
another statute, 18 U.S.C. § 1507, already addresses the
government’s concerns. Especially when operating under the
                               34
relaxed standards applicable in a nonpublic forum, there is
nothing “improper in Congress’ providing alternative
statutory avenues of prosecution to assure the effective
protection of one and the same interest.” United States v.
O’Brien, 391 U.S. 367, 380 (1968); see Initiative &
Referendum, 685 F.3d at 1073.

     Section 1507, at any rate, does not fully address
Congress’s concerns. That statute bars enumerated expressive
activities near a courthouse “with the intent of interfering
with, obstructing, or impeding the administration of justice, or
with the intent of influencing any judge, juror, witness, or
court officer.” 18 U.S.C. § 1507. It therefore contains a
specific-intent requirement not present in § 6135. The latter,
unlike the former, accounts for protesters in the Supreme
Court plaza who may create the appearance of attempting to
influence the Court’s deliberations while lacking any
subjective intent to do so.

     There is also a difference between the two statutes with
regard to the interest in maintaining decorum and order within
the Supreme Court grounds. Section 1507 is principally
addressed to protests directed at judicial business. But people
may—and do—wish to use the Supreme Court’s front porch
as a platform for attracting attention to a wide range of causes,
some of which might have no evident connection to the
Supreme Court or the administration of justice. And
Congress is generally concerned with any demonstration,
regardless of subject, tending to compromise the decorum and
order it seeks to maintain in the Court’s grounds. Because the
Grace Court interpreted § 6135 to reach “almost any sign or
leaflet carrying a communication”—including leaflets about
“the oppressed peoples of Central America,” 461 U.S. at 173,
176—the statute addresses Congress’s concerns to an extent
that § 1507 likely cannot.
                              35
                               b.

     Hodge, echoing the district court, argues not only that the
Assemblages and Display Clauses are unreasonably narrow in
failing to do work not already done by § 1507, but also that
the clauses are unreasonably broad in prohibiting various
conduct in the Supreme Court plaza that should remain
permissible. The prohibitions’ terms, the latter argument
runs, carry the capacity to sweep in a range of expressive
activity bearing an inadequate connection to the government’s
interests.    For instance, a solitary, peaceful protester
unassumingly holding an inconspicuous sign in the corner of
the plaza, perhaps on a day when the Court conducts no
business, might seem an unlikely candidate to raise
substantial concerns about breaching appropriate decorum in
the Supreme Court grounds or engendering a misperception
regarding the Court’s receptiveness to outside influences.

     It is often possible, however, to formulate hypothetical
applications of a challenged statute that may call into question
the law’s efficacy in those discrete instances. But “the
validity of [a] regulation depends on the relation it bears to
the overall problem the government seeks to correct, not on
the extent to which it furthers the government’s interests in an
individual case.” Ward v. Rock Against Racism, 491 U.S.
781, 801 (1989). It bears reemphasis in this regard that
restrictions of expressive activity in a nonpublic forum need
not satisfy any least-restrictive-means threshold, and “a
finding of strict incompatibility between the nature of the
speech . . . and the functioning of the nonpublic forum is not
mandated.” Cornelius, 473 U.S. at 808-09. Rather, Congress
may prophylactically frame prohibitions at a level of
generality as long as the lines it draws are reasonable, even if
particular applications within those lines would implicate the
government’s interests to a greater extent than others.
                               36
     The Supreme Court’s recent decision in Williams-Yulee
affords an illuminating reference point on that score. The
petitioner, a former candidate for state judicial office,
acknowledged that Florida’s interest in preserving the
appearance of judicial integrity might justify a ban on
individualized, in-person solicitations for campaign
contributions. Williams-Yulee, 135 S. Ct. at 1670. She
argued, though, that Floridians were unlikely to lose
confidence in their judiciary as a result of “a letter posted
online and distributed via mass mailing” to “a broad
audience.”      Id. at 1671.       The Supreme Court was
unpersuaded. Although Florida’s interest “may be implicated
to varying degrees in particular contexts,” the Court reasoned,
the state had “reasonably determined that personal appeals for
money by a judicial candidate inherently create an
appearance . . . that may cause the public to lose confidence in
the integrity of the judiciary.” Id. “The First Amendment
requires” that the law “be narrowly tailored,” the Court
explained, “not that it be perfectly tailored.” Id. (internal
quotation marks omitted).

     If that understanding won the day even when applying
“strict scrutiny,” id. at 1666, it carries even more force when
(as in this case) the First Amendment does not call for narrow
tailoring. Here, as in Williams-Yulee, certain kinds of
expressive conduct barred by the Assemblages and Display
Clauses “of course . . . raise greater concerns than others.” Id.
at 1671. “But most problems arise in greater and lesser
gradations, and the First Amendment does not confine [the
government] to addressing evils in their most acute form.” Id.
Congress therefore was under no obligation to fashion
§ 6135’s reach so as to encompass only those forms of
expressive activity in the Supreme Court plaza that most
acutely implicate the government’s concerns. Congress could
paint with a broader brush.
                               37
     The Williams-Yulee Court went on to observe, moreover,
that the “impossibility of perfect tailoring is especially
apparent when the State’s compelling interest is as intangible
as public confidence in the integrity of the judiciary.” Id.
That same “intangible” interest is at work here. And the
alternative interest in maintaining decorum and order likewise
forms a “subtle, intangible and nonquantifiable” baseline
against which to apply any rigorous tailoring inquiry.
Henderson, 964 F.2d at 1184.

     Williams-Yulee highlights the limited utility of attempting
to address every conceivable application of § 6135 at the
margins. When the heartland of a law’s applications furthers
the government’s interests, the existence of hypothetical
applications bearing a lesser connection to those interests does
not invalidate the law. “The delicate power of pronouncing
an Act of Congress unconstitutional is not to be exercised
with reference to hypothetical cases thus imagined.” United
States v. Raines, 362 U.S. 17, 22 (1960), quoted in Wash.
State Grange, 552 U.S. at 450. While we are therefore
cognizant of the need to keep our judicial imagination in
check, we think it warranted to give a measure of attention to
the district court’s (and Hodge’s) concerns with certain
hypothetical applications of § 6135 in the Supreme Court
plaza, and to explain why those concerns may be borne of an
unduly expansive reading of the statute’s prohibitions.

     We first consider the Assemblages Clause’s prohibition
against “parad[ing], stand[ing], or mov[ing] in processions or
assemblages.” 40 U.S.C. § 6135. The district court feared
that the clause would criminalize any group of people
standing together in the Supreme Court plaza. That might
include attorneys, tourists, Court employees gathering for
lunch, or even a “line of preschool students . . . on their first
field trip to the Supreme Court.” Hodge, 949 F. Supp. 2d at
                               38
188. Hodge similarly protests that the clause “is so broad as
to cover not only people congregating to engage in expressive
activity,” but also people “congregating for any other reason.”
Appellee Br. 6. But insofar as the clause covers congregating
for reasons other than expressive activity, those applications
to non-expressive conduct would raise no First Amendment
concern in the first place. In any event, we do not understand
the Assemblages Clause to prohibit every instance in which a
group of persons stands or moves together in the Supreme
Court plaza (nor, for that matter, does the government, see
Appellants Br. 35-37).

     Though the language addresses “standing” and “moving”
in an “assemblage,” those terms should be understood in the
context of the words that surround them.                And the
surrounding language bespeaks joint conduct that is
expressive in nature and aimed to draw attention. The verb
“parade” and the noun “procession” connote actions that are
purposefully expressive and designed to attract notice. See
Oxford English Dictionary (online ed. 2015) (definition 1a of
“parade”: “[t]o march in procession or with great display or
ostentation; to walk up and down, promenade, etc., in a public
place, esp. in order to be seen; to show off”); id. (definition 1a
of “procession”: [t]he action of a body of people going or
marching along in orderly succession in a formal or
ceremonial way, esp. as part of a ceremony, festive occasion,
or demonstration”).

     In addition, the Assemblages Clause appears in the same
textual sentence as the Display Clause, and the conduct
addressed by one naturally informs the reading of the other.
The Display Clause plainly involves expressive conduct,
fortifying the understanding that its sister clause is
analogously addressed to expressive assemblages. Moreover,
the Display Clause’s modifying phrase “designed or adapted
                              39
to bring into public notice” reinforces the statutory focus on
conduct meant to attract attention. The more expansive
reading contemplated by Hodge, by contrast, would
presumably bar a familiar occurrence in the Court’s regular
course of business: the line of people assembled in the plaza
to enter the Court for an oral argument session. There is no
reason to construe a prohibition aimed to preserve the plaza
for its intended purposes in a manner that would preclude use
of the plaza for those very purposes.

     We next consider the Display Clause’s bar against
“display[ing] in the Building and grounds a flag, banner, or
device designed or adapted to bring into public notice a party,
organization, or movement.” 40 U.S.C. § 6135. Again, the
Grace Court understood that “almost any sign or leaflet
carrying a communication . . . would be ‘designed or adapted
to bring into public notice [a] party, organization, or
movement.’” 461 U.S. at 176. Signs or leaflets, as the Court
suggested, by nature aim to exhibit or relay the bearer’s
message to an audience—that is their essential purpose. The
inquiry has the potential to become more complicated,
however, with respect to certain types of “device[s].” The
district court expressed concerns about (what it perceived to
be) the government’s concession that the Display Clause
prohibits “an individual or group [from] . . . wearing t-shirts
displaying their school, church, or organization logo” in the
Supreme Court plaza. Hodge, 949 F. Supp. 2d at 188-89.
The government maintains that it never intended to make that
concession. It now takes the position that the statute’s
reference to the “display” of a “device” generally would not
apply to the passive bearing of written words or a logo on
one’s clothing. See Appellants Reply Br. 11-13.

     We agree. Because the statute speaks in terms of an
affirmative act of “displaying” a “device,” and because the
                               40
other listed mediums of a “flag” or “banner” involve
brandishing an object for the purpose of causing others to take
note of it, we assume that the “display” of a “device,” within
the meaning of § 6135, would ordinarily require something
more than merely wearing apparel that happens to contain
words or symbols.        The statute, moreover, not only
contemplates an act of display akin to brandishing an object,
but also requires a display that is “designed or adapted to
bring into public notice a party, organization, or movement.”
40 U.S.C. § 6135 (emphasis added). The passive bearing of a
logo or name on a t-shirt, without more, normally would not
cause the public to pause and take notice in the manner
presumably intended by § 6135.

     Rather, we assume that the Display Clause means to
capture essentially the same type of behavior addressed by
rules we have considered in the context of open-air national
memorials—i.e., “conspicuous expressive act[s] with a
propensity to draw onlookers.” Oberwetter, 639 F.3d at 550.
We will not attempt to canvass the various forms of conduct
involving clothing that may come within the compass of that
description; those cases can await adjudication as they might
arise. But a single person’s mere wearing of a t-shirt
containing words or symbols on the plaza—if there are no
attendant circumstances indicating her intention to draw
onlookers—generally would not be enough to violate the
statute.

                                c.

     With respect to expressive activity that does fall within
the statute’s prohibitions, it is a mark in favor of the statute’s
reasonableness that the barred activity can be undertaken in
an adjacent forum—the sidewalk running along First Street
Northeast. The Supreme Court’s “decisions have counted it
                              41
significant that other available avenues for the . . . exercise
[of] First Amendment rights lessen the burden” of a
restriction in a nonpublic forum. Christian Legal Soc’y, 561
U.S. at 690; see Oberwetter, 639 F.3d at 554; Hotel Emps.,
311 F.3d at 556. The sidewalk area fronting the Supreme
Court along First Street is over fifty feet deep. Dolan Decl.
Attach. (J.A. 20). And demonstrations, protests, and other
First Amendment activities “regularly occur” there, as is often
seen in pictures. Id. ¶ 5 (J.A. 17). The public generally must
pass through the sidewalk to enter the plaza, moreover,
arming someone engaged in expressive activity on the
perimeter with exposure to the vast majority of people who go
onto the platform.

     Hodge makes no argument that the sidewalk in front of
the Court is a physically inadequate or less effective forum for
communicating his message. Instead, Hodge contends that
the sidewalk’s availability should count as a strike against the
statue’s reasonableness. He reasons that the adverse effects of
First Amendment activity in the plaza would also be felt from
the same activity on the adjacent sidewalk, rendering the
distinction between the two an unreasonable one. We are
unpersuaded.

     Once again, the analysis in Williams-Yulee is highly
instructive. There, the former judicial candidate sought to
invalidate Florida’s bar against solicitations by candidates
themselves on the ground that Florida’s allowing solicitations
by a candidate’s campaign committee essentially raises the
same dangers. Williams-Yulee, 135 S. Ct. at 1669. In
rejecting that argument (and doing so under strict scrutiny),
the Court explained: “However similar the two solicitations
may be in substance, a State may conclude that they present
markedly different appearances to the public.” Id.
                              42
     Here, the government could similarly conclude that
protests in the Supreme Court plaza and protests on the public
sidewalk “present markedly different appearances to the
public.” In Grace, the Court doubted whether the public
would view protest activity on the Court’s perimeter
sidewalks to be more suggestive of the Court’s vulnerability
to public opinion than if the same activity were conducted on
the public sidewalks across the street. 461 U.S. at 183. But
that was because there was “nothing to indicate to the public”
that the Court’s perimeter sidewalks “are part of the Supreme
Court grounds or are in any way different from other public
sidewalks.” Id. The opposite is true of the raised marble
plaza, as we have explained. For that reason, Congress could
conclude that the public might form a different impression
about the Court’s susceptibility to public opinion if it saw a
Court seemingly inviting demonstrators onto its own front
porch (as opposed to a Court tolerating demonstrators on a
public sidewalk “indistinguishable from any other sidewalks
in Washington, D.C.,” id. at 179).

                          *   *    *

     In the end, unless demonstrations are to be freely allowed
inside the Supreme Court building itself, a line must be drawn
somewhere along the route from the street to the Court’s front
entrance. But where? At the front doors themselves? At the
edge of the portico? At the bottom of the stairs ascending
from the plaza to the portico? Or perhaps somewhere in the
middle of the plaza? Among the options, it is fully reasonable
for that line to be fixed at the point one leaves the concrete
public sidewalk and enters the marble steps to the Court’s
plaza, where the “physical and symbolic pathway to [the]
chamber begins.” Scott & Lee, supra, at 138.
                              43
    Of course, this case would be decidedly different if the
line—wherever exactly it lay—were geared to shield the
Supreme Court from having to face criticism just outside its
own front door. A law that discriminated on the basis of
viewpoint in that way would plainly infringe the First
Amendment even in a nonpublic forum. Section 6135,
however, bans demonstrations and displays in the plaza
regardless of whether they support or oppose (or even
concern) the Court.

     The statute requires that result because all demonstrations
on the Court’s front porch—even those seeking to give the
Court a pat on the back, not a slap in the face—could fuel the
impression of a Court responsive to public opinion or outside
influence, and could compromise the decorum and order
suitable in the entryway to a courthouse, the nation’s
highest. But demonstrations can take place on the adjacent
public sidewalk, where the concerns justifying the statute’s
restrictions of speech are not as much in evidence. For all
those reasons, § 6135 is a reasonable, viewpoint-neutral—and
thus permissible—means of vindicating the government’s
important interests in the Supreme Court plaza.

                              IV.

     In addition to his claim that § 6135 amounts to an
unreasonable restriction on First Amendment activity on
public property, Hodge also asserts a First Amendment
overbreadth claim as a separate basis for across-the-board
invalidation of the statute as to the plaza. The overbreadth
doctrine, traditionally understood, amounts to an exception to
the general rule against third-party standing. See Virginia v.
Hicks, 539 U.S. 113, 118-19 (2003); Broadrick v. Oklahoma,
413 U.S. 601, 611-12 (1973). Because overbroad laws have a
chilling effect, potential speakers who could assert successful
                              44
challenges to the law’s application against them might instead
refrain from speaking at all. Recognizing that possibility, the
overbreadth doctrine enables a person whose activity validly
falls within the challenged law’s scope to make a First
Amendment argument on behalf of those who might engage
in protected speech but for the law’s chilling effect. See
Hicks, 539 U.S. at 119.

     This, however, is not such a case. Hodge never argues
that § 6135 may be constitutionally applied to his own
conduct but is unconstitutional in its application to the
protected speech of others. Instead, he contends that § 6135
cannot be applied to anyone (including himself) in the
Supreme Court plaza, because the law curtails too much
speech in light of the government’s underlying interests.
Descriptively, that is indeed an argument that the law is
“overly broad.” But we have already addressed the substance
of that argument in evaluating the reasonableness of § 6135’s
restrictions on speech in light of the purposes of the forum.
Having concluded that the government’s means-ends fit is
reasonable, we see no viable avenue for concluding
nonetheless that § 6135 has too many unconstitutional
applications to survive.

     We therefore decline to run what would amount to the
same analysis a second time. Our approach breaks no new
ground. In Bryant v. Gates, 532 F.3d 888 (D.C. Cir. 2008),
the plaintiff brought an overbreadth claim alongside a
challenge to a speech restriction in a government forum. Id.
at 894 & n.**. In that case, as here, we upheld the challenged
regulation as a reasonable measure in a nonpublic forum. Id.
at 894-98. We noted that the plaintiff “separately claim[ed]”
that the regulation was “unconstitutionally overbroad.” Id. at
894 n.**. But we declined to “address that claim separately”
because it was “analytically identical to [the] claim” of an
                               45
invalid restriction of speech in a government forum. Id. We
face the same situation here, and we follow the same course.

                               V.

     Hodge advances an additional claim seeking across-the-
board invalidation of § 6135’s application to the Supreme
Court plaza: statutory vagueness. The district court, having
found the statute unconstitutional on other grounds, did not
reach Hodge’s vagueness challenge. See Hodge, 949 F. Supp.
2d at 197 n.37. Hodge nonetheless presses his vagueness
claim on appeal as an alternative basis for affirming the
district court’s judgment. While we generally refrain from
considering an issue not passed upon below, the “matter of
what questions may be taken up and resolved for the first time
on appeal is one left primarily to the discretion of the courts
of appeals.” Singleton v. Wulff, 428 U.S. 106, 120-21 (1976).
Here, we find it appropriate to consider Hodge’s vagueness
claim. Not only does he ask us to address the challenge, but it
raises pure questions of law. And the government joins issue
with Hodge’s arguments on the merits rather than suggesting
that we forbear from resolving the matter.

     “Vagueness doctrine is an outgrowth not of the First
Amendment, but of the Due Process Clause of the Fifth
Amendment.” United States v. Williams, 553 U.S. 285, 304
(2008). “A conviction fails to comport with due process if the
statute under which it is obtained fails to provide a person of
ordinary intelligence fair notice of what is prohibited, or is so
standardless that it authorizes or encourages seriously
discriminatory enforcement.” Id. Hodge puts forth various
arguments urging that the terms of § 6135 suffer from one or
both of those failings.

     Significantly, however, Hodge makes no claim that the
statute is vague with respect to its coverage of his own
                               46
conduct—either his act of displaying a sign that led to his
arrest or the additional expressive acts he intends to carry out
in the plaza in the future. His vagueness claim thus runs up
against “the rule that ‘[a] plaintiff who engages in some
conduct that is clearly proscribed cannot complain of the
vagueness of the law as applied to the conduct of others.’”
Holder v. Humanitarian Law Project, 561 U.S. 1, 20 (2010)
(quoting Vill. of Hoffman Estates v. Flipside, Hoffman
Estates, Inc., 455 U.S. 489, 495 (1982)). “That rule,” the
Supreme Court has explained, “makes no exception for
conduct in the form of speech.” Id. As a result, “even to the
extent a heightened vagueness standard applies” to statutes
prohibiting speech, “a plaintiff whose speech is clearly
proscribed cannot raise a successful vagueness claim under
the Due Process Clause of the Fifth Amendment for lack of
notice.” Id.

     Here, the bulk of Hodge’s vagueness arguments fit in the
“lack of notice” category (i.e., claims that the statute “fails to
provide . . . fair notice of what is prohibited,” as opposed to
claims that the statute “is so standardless that it authorizes or
encourages seriously discriminatory enforcement,” Williams,
553 U.S. at 304). The sole exception is Hodge’s argument
that the Assemblages Clause reaches so broadly that it leaves
too much “discretion to law enforcement to determine which
assemblages and processions to allow and which to prohibit.”
Appellee Br. 38. That argument, however, rests on the
premise that the Assemblages Clause pertains to any
circumstance in which multiple persons stand or participate in
some sort of procession in the plaza, regardless of whether
they are engaged in expressive activity. Because we have
already rejected that premise, Part III.B.2.b, supra, Hodge’s
vagueness argument on this score necessarily fails. His
remaining vagueness arguments as to the Assemblages
                             47
Clause, including those sounding in “fair notice,” rest on the
same flawed premise.

     With regard to the Display Clause, Hodge sees
unconstitutional vagueness in the terms “flag, banner, or
device,” as well as in the phrase “bring into public notice a
party, organization, or movement.” 40 U.S.C. § 6135. Again,
Hodge makes no argument that it is unclear whether his
carrying of signs and distribution of leaflets are prohibited,
nor whether his conveying a “political message” about police
misconduct and racial discrimination would qualify. See Am.
Compl. ¶ 29 (J.A. 12). Because his arguments instead rest on
the lack of fair notice as to the conduct of others, they
seemingly come within the rule generally barring the assertion
of a Fifth Amendment vagueness claim by someone to whom
the challenged statute unambiguously applies.              See
Humanitarian Law Project, 561 U.S. at 20. In United States
v. Williams, however, the Supreme Court engaged with a fair-
notice vagueness claim against a statute criminalizing speech
even though the claim was premised on the scope of the law’s
applicability to hypothetical persons not before the Court
rather than to the defendant himself. See 553 U.S. at 304-07.
We have no need here to examine precisely when, and to what
extent, there remains room to bring those sorts of vagueness
claims. Regardless, Hodge’s challenges to the Display Clause
fail on the merits.

    The Display Clause’s language does not “fail[] to provide
a person of ordinary intelligence fair notice of what is
prohibited.” Id. at 304. The words “flag, banner, or device”
do not call for “wholly subjective judgments”—unlike terms
such as “annoying” or “indecent,” which yield
“indeterminacy” of a kind occasioning invalidation on
vagueness grounds. Id. at 306. Of course, there might be
cases in which there is some ambiguity about the statute’s
                              48
applicability—whether the circumstances involve a “device,”
for instance. But as we have explained, the reference to
“device” takes meaning from the adjacent terms “flag” and
“banner,” connoting brandishing of an object in a manner
aimed to cause others to take note of it. Supra pp. 39-40.
And in any event, “[c]lose cases can be imagined under
virtually any statute,” and it is a “mistake” to “belie[ve] that
the mere fact that close cases can be envisioned renders a
statute vague.” Williams, 553 U.S. at 305-06.

     The phrase “designed or adapted to bring into public
notice a party, organization, or movement” also lies well
outside the territory of “wholly subjective judgments.”
Hodge contends that the statute is ambiguous as to whether it
covers displays communicating “any expression of views,
regardless of whether the message is associated with an
identifiable party, organization, or movement.” Appellee Br.
43. But that alleged ambiguity, even assuming it would raise
Fifth Amendment vagueness concerns, was resolved in
Grace. The Supreme Court held that “almost any sign or
leaflet carrying a communication”—including Zywicki’s
leaflets concerning judicial tenure and foreign human rights
issues and Grace’s sign displaying the First Amendment’s
text—would “be ‘designed or adapted to bring into public
notice [a] party, organization, or movement.’” 461 U.S. at
176. The Court thus rejected the position advanced by Justice
Stevens that Grace’s conduct fell outside the Display Clause
because a “typical passerby could not, merely by observing
her sign, confidently link her with any specific party,
organization, or ‘movement.’” Id. at 188 (Stevens, J.,
concurring in part and dissenting in part). Hodge evidently
thinks that Justice Stevens had the better view, see Appellee
Br. 43, but that is not a viable argument about the present
indeterminacy of the phrase.
                             49
    We therefore find Hodge’s vagueness challenge to be
without merit.

                     *   *    *   *    *

     For the foregoing reasons, we reverse the judgment of the
district court.

                                                  So ordered.